Per Curiam.
We are of the opinion that the magistrate under the exception contained in section 5 of the Judiciary Law had the power on Sunday to receive the plea of guilty of the offense charged against this defendant under subdivision 4 of section 887 of the Code of Criminal Procedure. (People ex rel. Burke v. Fox, 150 App. Div. 114; affd., 205 N. Y. 490.) However, in this case, inasmuch as the defendant was a minor and it was her first conviction, we have determined to exercise the discretionary power vested in appellate courts by section 543 of the Code of Criminal Procedure and to reduce the sentence to the time already served. (People v. Byrne, 194 App. Div. 919.)
All concur. Present — Hubbs, P. J., Davis, Sears, Crouch and Taylor, JJ.
Order and judgment of conviction modified by reducing the sentence to the time already served, and as so modified affirmed.